DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linker (US 2010/0179562).

    PNG
    media_image1.png
    586
    401
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    409
    media_image2.png
    Greyscale

 	Regarding claims 1, 9, Linker discloses the same invention as claimed (Figures 1B and 7 shown above for example), including a kit comprising at least one lead having at least one contact (Figures 1A-B), and a pulse generator configured to connect to the at least one lead, and the pulse generator being programmed to generate electrical signals for transmission through the at least one lead and for release by the at least one contact in a predetermined location of an epidural space (Figures 1A-B; Paragraph 6).  The phrases "for treating lung disease" and "to mitigate lung disease symptoms" are considered statements of intended use and do not impart structural limitations on the kit.  Nevertheless, Linker does disclose treating asthma (Paragraphs 59, 200).
 	Regarding claims 2-3, the predetermined location being between C7 to T5 does not impart further structural limitations on the pulse generator programmed functionality to generate electrical signals.  Nevertheless, Linker shows the predetermined location can include C7 to T5 (Paragraph 162, 200).
 	Regarding claims 4-6, Linker discloses conventionally known pulse generator programmability and control as recited (Paragraph 149).
 	Regarding claims 7-8, Linker discloses conventionally known trial and permanent implantation as recited (Paragraph 9).
 	Regarding claims 10, 16, Linker discloses the same invention as claimed, including a method of treating lung disease (Paragraphs 59, 200) comprising implanting at least one lead to have at least one contact positioned in a predetermined location of an epidural space (Figures 1A-B, 7), connecting the at least one lead to a pulse generator (Figures 1A-B), and programming the pulse generator to generate electrical signals for release by the at least one contact in the predetermined location to mitigate lung disease symptoms (Paragraphs 59, 200).
 	Regarding claims 11-12, Linker discloses the predetermined location can include C7 to T5 (Paragraphs 162, 200).
 	Regarding claims 13-15, Linker discloses an epidural needle for introducing the lead as recited (Figures 5, 8A-D).
	Regarding claim 17, Linker discloses conventionally known pulse generator programmability and control as recited (Paragraph 149).
	Regarding claim 18, Linker discloses conventionally known trial and permanent implantation as recited (Paragraph 9).
 	Regarding claims 19-20, Linker discloses a retrograde approach to the DRG (Figure 7; Paragraph 70).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeRidder (US 2011/0184486: Paragraph 111), Kramer (US 2012/0277839: Paragraph 13) show spinal cord stimulation to treat lung disease such as asthma.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792